EXHIBIT (a)(8) AMENDMENT NO. 7 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY INTERNATIONAL BOND FUNDS THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 30th day of April, 2014, by the undersigned Trustees. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century International Bond Funds (the "Trust") to establish a new series of shares designated Emerging Markets Debt Fund, and WHEREAS, pursuant to Article VIII, Section 8 of the Declaration of Trust, the Trustees wish to amend the Declaration of Trust to reflect the establishment of the new series of shares. NOW, THEREFORE, BE IT RESOLVED , that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to establish the new series of the Trust by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF , the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century International Bond Funds /s/ Tanya S. Beder /s/ Jeremy I. Bulow Tanya S. Beder Jeremy I. Bulow /s/ Ronald J. Gilson /s/ Frederick L.A. Grauer Ronald J. Gilson Frederick L.A. Grauer /s/ Peter F. Pervere /s/ Myron S. Scholes Peter F. Pervere Myron S. Scholes /s/ John B. Shoven /s/ Jonathan S. Thomas John B. Shoven Jonathan S. Thomas SCHEDULE A American Century International Bond Funds Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment International Bond Fund Investor Class 08/28/1991 Institutional Class 06/24/2004 A Class 08/01/1997 C Class 09/27/2007 R Class 09/27/2007 R6 Class 06/28/2013 Global Bond Fund Investor Class 09/28/2011 Institutional Class 09/28/2011 A Class 09/28/2011 C Class 09/28/2011 R Class 09/28/2011 R6 Class 06/28/2013 Global Currency Alpha Fund Investor Class 04/05/2012 Institutional Class 04/05/2012 A Class 04/05/2012 C Class 04/05/2012 R Class 04/05/2012 Emerging Markets Debt Fund Investor Class 03/11/2014 Institutional Class 03/11/2014 A Class 03/11/2014 C Class 03/11/2014 R Class 03/11/2014 R6 Class 03/11/2014 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
